Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 20, 2002 (People v Walsh, 294 AD2d 519 [2002]), affirming a judgment of the County Court, Westchester County, rendered November 23, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Altman, J.P, Schmidt, Townes and Cozier, JJ., concur.